At October Term, 1825, before Nash, J., the defendant was, on motion of Mr. Wilson, ordered to show cause wherefore execution should not issue for the remaining $500; and on argument the rule was discharged; whereupon the solicitor appealed, on the ground that by the Constitution and laws of North Carolina Governor Holmes was not   (194) vested with the power which he had exercised.
The transcript of the case sent up did not contain a copy of the instrument signed by Governor Holmes.
The case was submitted without argument.
The power of pardoning is confided to the Governor by the Constitution, in very general terms, and restricted only to those cases where the General Assembly shall carry on the prosecution, or the law shall otherwise direct. This case does not come within either of the exceptions; and as the Governor might have granted a pardon as to the whole of the punishment, why may he not do so to part? Though he cannot add to or commute a punishment, it is consistent with the spirit of this authority, and clearly within its words, that he should remit part of a fine. There seems to be no ground for doubting; and the judgment must be
PER CURIAM.                                            Affirmed.
Cited: S. v. Manuel, 20 N.C. 155. *Page 84